ORDER IMPOSING ADDITIONAL SUSPENSION AND LIFTING STAY OF AUTOMATIC REINSTATEMENT

On July 8, 1997, this Court issued a per curiam opinion suspending the respondent, Richard J. Thonert, for thirty days, effective August 11, 1997, with automatic reinstatement thereafter. The Indiana Supreme Court Disciplinary Commission filed Verified Objections to Automatic Reinstatement alleging that the respondent violated the court’s order of suspension by continuing to conduct business as a lawyer. This Court, on September 10, 1997, entered an order staying the automatic reinstatement pending a hearing on the Commission’s Objections pursuant to Admission and Discipline Rule 23, Section 4.
The parties now come before us and file a Stipulation of Facts and a Joint Motion for Ruling on Respondent’s Reinstatement requesting a ruling on the pleadings without a hearing.
Upon review of the Stipulation of Facts and all other matters filed by the parties, this Court now finds that the respondent did violate the order of suspension issued by this Court and that, accordingly, an additional period of suspension, with automatic reinstatement, is warranted.
IT IS, THEREFORE, ORDERED that the respondent is hereby suspended for an additional period, beginning September 10, 1997, and ending upon the effective date of this order. This court’s prior order staying automatic reinstatement is lifted, and the respondent shall be reinstated upon the effective date of this order. A per curiam opinion setting forth the details of this case will follow.
The Clerk of this Court is directed to forward notice of this order to all parties provided in Admission and Discipline Rule 23, Section 3, and to the Honorable Paul D. Mathias, Allen Superior Court.
All Justices concur.